DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-20 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4, 7-13, drawn to a method of treating or alleviating a symptom of a disease or disorder associated with aberrant serine protease expression, classified in C07K 14/7151, for example.
II. Claims 2 and 5, drawn to a method of treating or alleviating a symptom of an inflammatory disease or disorder, classified in C07K 14/7155, for example.
III. Claims 3 and 6, drawn to a method of reducing the risk of infection, classified in C07K 14/765.
IV. Claims 14-20, drawn to an isolated fusion protein, classified in C07K 14/8125, for example. 
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related methods of use. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the three methods are drawn to treatment of different diseases/disorders that have different modes of operation, function and effects. The subject population which would receive the administration would be different depending on whether they were in need of .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of product from Group IV and methods of Groups I-III are related as product and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group IV can be used with any of the distinct methods of Groups I-III. Additionally, the product can be used in a method of diagnosis or in a process encompassing a binding immunoassay, which are materially different processes from Groups I-III.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
Applicant is required to elect the following species:
For Group II, Applicant is required to elect a single, specific inflammatory disease or disorder
For Group III, Applicant is required to elect a single specific type of infection;
For Groups I-IV, Applicant is required to elect and single, specific fusion protein, including providing the corresponding SEQ ID NO, and each of the following corresponding components (please note that all elected components must correspond with the elected fusion protein – if Applicant attempts to elect components that do not correspond to the elected fusion protein, the election will be considered non-responsive): 
(a) a single specific AAT polypeptide, and provide the corresponding SEQ ID NO; 
(b) a single specific immunoglobulin Fc protein, and provide the corresponding SEQ ID NO; 
(c) a single, specific mutation or a single, specific combination of mutations in the immunoglobulin Fc protein, specifying both the location and residue; 
(c) a single, specific Elafin polypeptide, and provide the corresponding SEQ ID NO
Claim(s) 1-4 is/are generic. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
The species are distinct because their structures, physiochemical properties and modes of action differ to such an extent and require non-coextensive searches to such an extent that they are considered patentably distinct. Further these molecules do not sure a substantial structural feature essential to a common utility. Therefore, they are separate and patentably distinct species. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is a search and examination burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	2/8/22